Citation Nr: 1448581	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-15 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative disc disease and degenerative joint disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1960 to December 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine  The case is now under the jurisdiction of the Detroit, Michigan RO.

In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  At the hearing, the Veteran's representative submitted additional evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  As such, this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2013).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether degenerative disc disease and degenerative joint disease of the lumbosacral spine are related to active service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease and degenerative joint disease of the lumbosacral spine have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013).  Given the favorable disposition of the action herein, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran asserts that his current low back disability had its onset during active service and that he has continued to experience the same symptoms since his separation from active service.  Specifically, the Veteran contends that his current low back disability stems from an in-service injury he suffered while training as a parachutist.  See, e.g., Statement in Support of Claim received in October 2007.

Service connection is established by evidence showing a current disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).

With respect to a current back disability, VA examination reports and private treatment records reflect multiple diagnoses, to include degenerative disc disease and degenerative joint disease of the lumbosacral spine, during the appeal period.  Therefore, the Board finds the Veteran has established a current low back disability for service connection purposes.

With respect to an in-service injury or event, the service treatment records indicate the Veteran was seen for pain in the small of the back in March 1961.  In May 1962 he was seen for a recurrence of lower back pain.  In April and May 1963 he was seen for back pain.  In addition, the Veteran's DD Form 214 reflects that his Military Occupational Specialty was "light weapons infantryman" and that he received a parachutist badge.  This is consistent with the Veteran's reports of suffering a low back injury while training as a parachutist in active service.  Therefore, the Board finds the record contains evidence of an in-service event for purposes of service connection.

Concerning a nexus between the current back disability and in-service injury, the record contains conflicting medical opinions.  The United States Court of Appeals for Veterans Claims has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Here, the Board affords some probative value to a May 2009 VA examiner's addendum opinion, which provides a negative nexus between the Veteran's current low back disability and his in-service injury.  The VA examiner opined that the Veteran's current low back disability was not likely related to the Veteran's military duties as a parachutist.  The VA examiner found that there was no chronic low back disability reported on the Veteran's separation examination, and that the Veteran worked as a pipefitter and plumber for about thirty years after active service.  The VA examiner reasoned that the Veteran's current low back disability is most likely related to the degenerative process.  As the VA examiner specifically commented on the Veteran's symptoms as documented in the records and provided adequate rationale based on medical knowledge, the Board finds the opinion deserves probative value.  However, the Board finds the VA examiner's original November 2008 opinion that the Veteran's current low back disability is not likely related to in-service back pain deserves less probative value because it is not supported by proper rationale.  Specifically, the opinion notes only that the Veteran's separation examination report is absent for any indication of a low back disability, and does not address the Veteran's contention that his current low back disability is due to injuries he suffered while training as a parachutist during active service.

The Board affords some probative value to the March 2008 opinion from the Veteran's private physician, which provides a positive nexus between the Veteran's current low back disability and his in-service injury.  The Veteran's private physician opined, "[i]n my opinion, his debility is secondary to chronic repetitive implosion injuries.  This is certainly consistent with his history in the service as a jumper."  The physician also noted that the Veteran "had no other significant traumatic event, except for multiple jumps."  Although there is no indication that the physician reviewed the Veteran's claims file, it is apparent from the record that the physician had a longstanding treating relationship with the Veteran, and was acquainted with the Veteran's medical history.  It is also apparent that the physician personally examined the Veteran.  Furthermore, the physician supports the opinion with adequate rationale.  The Board therefore finds that the March 2008 private physician's opinion is due some probative value.

The Board also affords some probative value to the May 2013 opinion from an independent medical examiner (IME), which provides a positive nexus between the Veteran's current low back disability and his in-service injury.  The IME opined "it is my medical opinion that it is at least as likely as not that the Veteran's service-connected spine injuries that occurred while the Veteran was on active duty as an Army Paratrooper are the direct cause of the Veteran's present spine symptoms."  The IME's report reflects review of the Veteran's claims file.  The IME attached to the report a copy of his curriculum vitae, which indicates that he has been Board Certified by the American Academy of Orthopedic Surgeons.  The IME also acknowledged the Veteran's post-service work as a pipefitter, and offered appropriate rationale as to why the Veteran's in-service injury, and not his work as a pipefitter, is the likely cause of his current low back disability.  As the IME specifically addressed the Veteran's symptoms as documented in the records and provided adequate rationale for his opinions based on demonstrated medical knowledge and skill, the Board finds the opinion deserves some probative value.

The Board notes that a February 2008 VA examiner opined, "there is a medical condition but it cannot be attributed to the Veteran's claim of service connection for the spine."  The Board finds that this medical opinion is due less probative value because the opinion is not supported by appropriate rationale.  Furthermore, the opinion does not address the Veteran's specific contentions, to include that his current low back disability is due to injuries he suffered while training as a parachutist during active service.

The Board also finds the Veteran's lay statements, in connection with lay statements provided by his wife, sister, niece, and fellow service member, deserve probative value.  Arthritis, such as the Veteran's degenerative joint disease, is listed as a chronic disease under 38 C.F.R. § 3.309.  Therefore, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection in this case.  See Walker, 708 F.3d at 1338.  Here, the Board finds the Veteran's testimony that he has continued to experience the same symptoms since active service to be credible and supported by the January 2012 statements from his wife, sister, and niece, and the August 2009 statement from his fellow service member.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to report experiencing symptoms since service.

Accordingly, the record contains probative evidence both for and against a finding that the Veteran's current low back disability is related to his active service.  The Board therefore finds that the evidence is at least in relative equipoise as to whether the Veteran's low back disabilities, degenerative disc disease and degenerative joint disease of the lumbosacral spine, are related to active service.  The benefit of the doubt is resolved in favor of the Veteran, and the Board therefore concludes that service connection for degenerative disc disease, and degenerative joint disease, of the lumbosacral spine must be granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

ORDER

Entitlement to service connection for degenerative disc disease and degenerative joint disease of the lumbosacral spine is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


